THE STATE OF TEXAS
                           MANDATE
                 *********************************************
TO THE 396TH DISTRICT COURT of TARRANT COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 14th day of
June, 2017, the cause upon appeal to revise or reverse your judgment between

                           PERMIAN POWER TONG, INC., Appellant

                          NO. 12-16-00092-Cv; Trial Court No. CV-49854

                                   Opinion by Brian Hoyle, Justice.

                                 THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and the
same being considered, it is the opinion of this court that there was error in the judgment of the court
below insofar as the trial court’s judgment awarded $587,176.97 in replacement damages and
$319,761.50 in attorneys’ fees.

        It is therefore ORDERED, ADJUDGED, and DECREED that the portion of the trial court’s
judgment awarding $587,176.97 in replacement damages be reversed and suggest a remittitur in the
amount of $13,588.64, resulting in $573,588.33 in replacement damages, thereby reducing total actual
damages to $810,549.33. If Appellee timely files the remittitur in the trial court within fifteen days of
the date of this opinion, that portion of the trial court’s judgment will be reformed and affirmed. If
Appellee does not timely file the remittitur, we reverse that portion of the judgment and remand for a
new trial on damages.

        It is therefore ORDERED, ADJUDGED, AND DECREED that the portion of the judgment
awarding $319,761.50 in attorneys’ fees incurred through representation at the trial court level be
reversed and the cause remanded to the trial court for a determination of the amount of attorneys’
fees to be segregated.
        It is further ORDERED, ADJUDGED and DECREED that, in all other respects, the trial
court’s judgment is affirmed; all costs of this appeal be assessed one-half against the
Appellant, PERMIAN POWER TONG, INC., and one-half against the Appellee, DIAMONDBACK
E&P, LLC, for which execution may issue; and that this decision be certified to the court below for
observance. ”
       WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for the
Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly recognized,
obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the 1st day of December, 2017.

                      PAM ESTES, CLERK

                      By:_______________________________
                        Chief Deputy Clerk